DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on RCE filed on 03/26/2021.

Response to Arguments
After further consideration of the Applicant's arguments filed 03/08/2021 have been fully considered, the examiner finds that the arguments are not persuasive.  
It is argued by the applicant that a person of ordinary skill in the art would also know the detection limits of the equipment used to measure the lengths of the domains and what differences in length would be statistically significant for the equipment. Therefore, the term "different length" in claim 5 would be understood by a person of ordinary skill in the art.
However, the applicant is not claiming “detection limits of the equipment used to measure the lengths of the domains and what differences in length would be statistically significant for the equipment”. Furthermore, depending on what dimension being measure, few angstroms can be considered different as at very small dimension devices.
In response to applicant argument again rejection of claim 9, Millward would necessary disclose that the second metal oxide different than the first metal oxide (this is necessary the case as the second portion is above 16 and exposed to ambient and the first portion is surrounded by 16, as such the two portions are different to a degree as the environment around the two portions are different – see par 
In response to applicant argument again rejection of claim 14, Millward would necessary discloses that metals of the first metal oxide and the second metal oxide being different (this is necessary the case as the second portion is above 16 and exposed to ambient and the first portion is surrounded by 16, as such the two portions are different to a degree as the environment around the two portions are different – see par [0060] the etching step would have changed metal at the very top of 18 to be different from the metal at the very bottom of 18 to a degree, etch may utilize plasma and oxidant (for instance, O.sub.2) to selectively remove organic materials relative to metal, the metal at the very top would have oxidized to a degree making it different from the very bottom).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the 
Claim 5 recites “he second domains consisting of” is new matter. This limitation is not found in the applicant original specification. As such, it is new matter. The examiner will interpret “consisting of” to mean “second domains comprising the second block” as described in the par [0045] of the applicant specification.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7 and 9-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 reciting the term "different length" is a relative term which renders the claim indefinite.  The term "different length" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For example, random variables such length of objects exhibit different length when measured and following natural statistical variation with an average value +/- 3 sigma. As such it is unclear and indefinite if the different length exhibit is within natural variation and without statistical significant of repeated measurements.


Claim 5 recites “one or more of the first domains” is unclear and indefinite as claim 5 recites “first domains” since domains is categorized as first, then applicant recites “one or more of the first domains” implies that now there are more than one of the “first domains”. For example, if (ABC) is considered as domains since it is a domains of domain A domain B and domain C. As such (ABC) is a first domains. Then Applicant is claiming one or more of first domains meaning there (ABC), (ABC)… As such this is unclear and indefinite because the applicant is claims a single domains which is a first domains which is (ABC) domains. It is further unclear and indefinite as the applicant is not comparing “one or more of the first domains” to “another of the first domains” which is another (ABC), but the applicant is only claiming a first domains such (ABC). As such the claim is unclear and indefinite.

Claims 9 and 14 reciting the term "different” is a relative term, a term of degree, which renders the claim indefinite.  The term "different” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 5-7 and 9-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Millward et al. 20110250745.


    PNG
    media_image1.png
    753
    720
    media_image1.png
    Greyscale


Regarding claim 5, fig. 5and par [0058]-[0060] of Millward discloses a self-assembled (par [0054]) nanostructure comprising first domains (as labeled by examiner above) and second domains (as labeled by examiner above), the first domains comprising a first block of a block copolymer material (par [0053]-[0055]) and a metal oxide (par [0060] - metal oxide ), the second domains consisting of a second 

Regarding claim 6, Millward disclose wherein the block copolymer material comprises an amphiphilic block copolymer (par [0055] - block copolymer may be PS-b-P2VP which is same material of applicant specification - poly(styrene)-b-poly(2-vinylpyridine) (PS-b-P2VP) block copolymer), and the self-assembled nanostructure comprises hydrophilic domains (18s in comparison to 16 since pyridine – par [0057] which is water soluble ) and hydrophobic domains 16, the hydrophilic  domains 18 comprising a hydrophilic block of the amphiphilic block copolymer material, the hydrophobic domains 16 comprising a hydrophobic block and without the metal oxide. 

Regarding claim 7, Millward discloses wherein the block copolymer material comprises a more polar block and a less polar block (PS-b-P2VP – same material as applicant specification - poly(styrene)-b-poly(2-vinylpyridine) (PS-b-P2VP) block copolymer), and wherein the self-assembled nanostructure comprises more polar domains and less polar domains, the more polar domains comprising the more polar block 18and the metal oxide, the less polar domains comprising the less polar block 16 and without the metal oxide.



    PNG
    media_image2.png
    420
    574
    media_image2.png
    Greyscale


Regarding claim 9, fig. 9 of Millward discloses a semiconductor structure comprising a self-assembled nanostructure on a patterned material 12, the self-assembled nanostructure comprising: 
first self-assembled domains 18s and second self-assembled domains 16s, each of the first self-assembled domains 18 comprising at least a first portion (portion of 18 within 16) and a second portion (portion 18 above 16) continuous with the first portion, the first portion comprising a first block of a block copolymer material (par [0055] – block copolymer) and a first metal oxide, the second portion comprising the first block of the block copolymer material and a second metal oxide, the second metal oxide different than the first metal oxide (this is necessary the case as the second portion is above 16 and exposed to ambient and the first portion is surrounded by 16, as such the two portions are different to a degree as the environment around the two portions are different – see par [0060] the etching step would have changed it to a degree, etch may utilize plasma and oxidant (for instance, O.sub.2) to 
the second self-assembled domains comprising a second block of the block copolymer material and without any metal oxide.

Regarding claim 10, fig. 9 of Millward discloses wherein the self-assembled nanostructure comprises alternating first and second self-assembled lamellar domains perpendicular to the patterned material, the first self-assembled lamellar domains 18 comprising the first block of the block copolymer material and the first metal oxide, and the second self-assembled lamellar domains 16 comprising the second block of the block copolymer material and without any metal oxide.  

Regarding claim 11, fig. 9 of Millward discloses wherein the first self-assembled domains further comprises a third portion (far left 18), the third portion comprising the first block of a block copolymer material and a third metal oxide (metal oxide in far left 18).  

Regarding claim 12, par [0048] of Millward discloses wherein each of the first, second, and third metal oxides is independently selected from the group consisting of titanium oxide and silicon oxide.

Regarding claim 13, fig. 9 of Millward discloses wherein the patterned material is a topographically patterned material, a chemically patterned material, or a combination thereof.




    PNG
    media_image2.png
    420
    574
    media_image2.png
    Greyscale


Regarding claim 14, fig. 9 of Millward discloses a semiconductor structure comprising a self-assembled nanostructure on a material 12, the self-assembled nanostructure comprising self-assembled domains 18 (4 of 18 domains shown in fig. 9) in a matrix 14 (fig. 5), the self-assembled domains comprising at least a first portion (lower 18 portion) and a second portion (middle 18 portion), the first portion comprising a first block of a block copolymer material 18 and a first metal oxide (portion of 18 below 16), the second portion comprising the first block of the block copolymer material 18 and a second metal oxide (portion above 16), , each self-assembled domain of the self-assembled domains comprising the first portion and the second portion in contact with one another, metals of the first metal oxide and the second metal oxide being different (this is necessary the case as the second portion is above 16 and exposed to ambient and the first portion is surrounded by 16, as such the two portions are different to a degree as the environment around the two portions are different – see par [0060] the 

Regarding claim 15, par [0055] (For instance, the block copolymer may be PS-b-P2VP) of Millward discloses wherein the block copolymer material is poly(styrene)-b-poly(2-vinylpyridine) (PS-b-P2VP) block copolymer having a cleavable junction. 

Regarding claim 16, par [0048] of Millward discloses wherein the first and second metal oxides each comprises a metal selected from the group consisting of titanium (Ti) and silicon (Si).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770. The examiner can normally be reached on Max flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PURVIS A. Sue can be reached on (571)272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300. 







/VONGSAVANH SENGDARA/Primary Examiner, Art Unit 2829